Citation Nr: 1550918	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a skin disorder, to include as secondary to exposure to Agent Orange.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for a right wrist disorder.

3. Entitlement to service connection for a skin disorder, to include as secondary to exposure to Agent Orange.

4. Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had been submitted to reopen the claim for service connection for a skin condition, and then denied the reopened claim for service connection for a skin condition on the merits.  This matter further comes before the Board on appeal from a July 2011 rating decision of the above RO which found that new and material evidence had been submitted to reopen the claim for service connection for right wrist sprain residuals, and then denied the reopened claim for service connection for right wrist sprain residuals on the merits.  

In September 2015, the Veteran testified at a videoconference hearing at the RO, before the undersigned Veterans Law Judge

The issues of entitlement to service connection for a right wrist disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By June 1998 rating decision, the RO denied entitlement to service connection for residuals, sprained right wrist, essentially based on findings that although there is a record of treatment in service for a right wrist sprain, there was no record of any residual/current right wrist disability.  The Veteran was notified of the June 1998 rating decision, but he did not appeal, and it became final.  It is the last final disallowance of that claim. 

2. Evidence received, since the RO's final June 1998 rating decision, is not cumulative, and raises a reasonable possibility of substantiating the claim for service connection for a right wrist disorder.

3. By January 2006 rating decision, the RO denied entitlement to service connection for a skin condition, essentially based on findings that although the Veteran's exposure to Agent Orange in service was conceded, there was no objective medical evidence of a disability presumptively associated with herbicide exposure and no current disability related to service.  

4. By March 2009 decision, the Board denied entitlement to skin condition, to include as secondary to Agent Orange exposure, essentially based on findings that although the Veteran's exposure to Agent Orange was presumed, his skin condition was not a disease presumptively service-connected due to herbicide exposure and there was no medical evidence of a nexus between his current skin condition and service, to include Agent Orange exposure.  The Veteran was notified of the Board's March 2009 decision, but did not appeal, and it became final.  It is the last final disallowance of that claim. 

5. Evidence received, since the Board's final March 2009 decision, is not cumulative, and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.



CONCLUSIONS OF LAW

1. Evidence received since the June 1998 RO rating decision is new and material as to the request to reopen the claim for service connection for a right wrist disorder; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. Evidence received since the March 2009 Board decision is new and material as to the request to reopen the claim for service connection for a skin disorder; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a).  The Board has considered the VCAA but finds that, given the favorable action taken below, no further analysis of the development of these claims is necessary at this time.

II. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

1. Right Wrist Disorder

By June 1998 rating decision, the RO denied entitlement to service connection for residuals, sprained right wrist, based on findings that although there is a record of treatment in service for a right wrist sprain, there was no record of any residual/current right wrist disability.  The Veteran was notified of the June 1998 RO rating decision, but he did not appeal, and it became final.  It is the last final disallowance of that claim. 

The evidence of record at the time of the June 1998 RO rating decision included service treatment records (STRs) and a statement and claim form from the Veteran.  STRs showed that in February 1970 the Veteran was treated for a sprain of the right wrist, and x-rays of the right wrist at that time were negative.  On the separation examination, the upper extremities were evaluated as clinically normal.  

Evidence received since the June 1998 RO rating decision includes a VA examination report and statements and testimony from the Veteran.  On the VA examination in December 2012, the Veteran reported an injury his service when his right hand went into a large sander he was using in the tool shop.  He reported his right hand was wrapped, with no sutures, and that he was kept on regular duty, but that he thought his right wrist was broken at that time because he continued to have pain with use.  It was noted that STRs did not show further medical treatment, but that approximately 20 years ago, the Veteran had a right wrist fracture with casting for 6 weeks and a steroid injection after the cast was removed.  It was noted that he had acupuncture and electric shock on right wrist, and that the doctor reportedly told him he had broken it before.  It was also noted that the Veteran had "recent x-rays from Dr. Polick".  X-rays showed degenerative arthritis of the right wrist, and the VA examiner opined that "the claimed condition was less likely than not ...incurred in or caused by the claimed in-service injury, event, or illness".  For rationale, the examiner noted that in February 1970, the Veteran was treated for a sprain of the right wrist, had a negative x-ray with no fracture noted, and his right wrist was wrapped and he was to return to the clinic.  The examiner noted that when the Veteran returned to the clinic, it was for allergies with no mention of the right wrist sprain, and that his separation exam noted all extremities were normal.  It was further noted that the Veteran reported breaking his right wrist approximately 20 years ago, after service, and that there was no treatment for the right wrist after service, until the reported fracture approximately 20 years after service.  The examiner opined that it was at least as likely as not that the current degenerative joint disease (DJD) of the right wrist x-ray was the result of the fracture 20 years after service, and not from the right wrist sprain in February 1970.  The examiner also opined that the right wrist condition was less likely than not proximately due to or the result of his treatment in service for the right wrist sprain in February 1970.

At the September 2015 hearing, the Veteran testified he broke his wrist after service, and that a private physician in Baytown, Texas, took an x-ray taken at that time.  The Veteran testified that the private physician stated that there was an old fracture, of many years, shown on the x-ray of the right wrist, and that the physician could not do anything about that preexisting damage because it was old.  

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In reviewing the record since July 1998, the Board notes that the VA examination report of 2012 and the Veteran's credible testimony in 2015 are both new.  The Board also finds the VA examination report and the Veteran's testimony to be material because both report a current right wrist disability, and that a doctor told him he had broken his wrist prior to the post-service injury, based on an x-ray which showed a prior fracture.  Thus, both the VA examination and the Veteran's testimony relate to unestablished facts necessary to substantiate the claim.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for service connection for a right wrist disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the newly reopened claim for service connection for a right wrist disorder must be remanded for further development.


2. Skin Disorder

By January 2006 rating decision, the RO denied entitlement to service connection for a skin condition, essentially based on findings that although the Veteran's exposure to Agent Orange in service was conceded, there was no objective medical evidence of a disability presumptively associated with herbicide exposure and no current disability related to service.  

By March 2009 decision, the Board denied entitlement to skin condition, to include as secondary to Agent Orange exposure, essentially based on findings that although the Veteran's exposure to Agent Orange was presumed, his skin condition was not a disease presumptively service-connected due to herbicide exposure and there was no medical evidence of a nexus between his current skin condition and service, to include Agent Orange exposure.  The Veteran was notified of the Board's March 2009 decision, but did not appeal, and it became final.  It is the last final disallowance of that claim. 

The evidence of record at the time of the March 2009 Board decision included STRs, VA treatment records, VA examination reports, and the Veteran's testimony.  STRs showed no complaints of, or treatment for, a skin condition.  On a VA examination in May 2005, the Veteran reported believed he had chloracne based on his internet research.  The examiner noted that the Veteran had blackheads on his face and visible acne scarring on his cheeks, but declined to diagnose the Veteran with any skin condition.  In July 2005, a VA physician declined to diagnose the Veteran with chloracne, but noted that the Veteran had comedones, facial scarring, and minimal rhinophyma on his face and referred him for a dermatology consultation.  A September 2005 VA treatment record indicated that a private dermatologist subsequently determined that the Veteran did not suffer from chloracne.  In September 2007, the Veteran testified he did not have a skin condition in service, but that he had read about chloracne in a book and determined he had the condition.  He testified had not been formally diagnosed with the condition nor told that his skin problems were the result of Agent Orange exposure.

Evidence received since the March 2009 Board decision includes VA treatment records, a VA examination report, a letter from a private dermatologist, and statements and testimony from the Veteran.  

In a letter dated in November 2010, Dr. Matthew Shaffer noted that the Veteran had recently presented to him for a variety of skin concerns, one of which was a diagnosis of chloracne.  It was noted that it was the Veteran's belief that he was exposed to dioxins in Vietnam which he believed led to a diagnosis of chloracne.  Dr. Shaffer noted that the Veteran did have acne rosacea on examination that day and had signs of previous scarring acne.  Dr. Shaffer noted discussing with the Veteran that he could not confirm or deny a diagnosis of chloracne as this would have been present many years ago.  Dr. Shaffer indicated that the Veteran did not "have active chloracne currently; however, he does have signs of scarring acne on the face which may have been caused by this per his history".

On a VA treatment record in September 2013 it was noted that the Veteran wanted a dermatology consultation, and was concerned he might have chloracne which would "allow him more benefits through VA".  In December 2013, it was noted that he had numerous scars on his cheeks and scattered active cysts on the posterior scalp.  The assessment was chloracne and history of Agent Orange exposure.  

At the September 2015 hearing, the Veteran testified he thought he had chloracne in the past.  He testified he had been treated by VA providers for a skin condition, diagnosed as rosacea, but that no doctor had told him rosacea was related to service. 

As noted above, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, supra.  In reviewing the evidence of record since March 2009, the Board concludes that the letter from Dr. Shaffer dated in November 2010 is new and material as it relates to an unestablished fact necessary to substantiate the claim.  In that regard, the Board notes that the letter from Dr. Shaffer suggests a possibility that the Veteran's signs of scarring acne on the face may have been caused by exposure to dioxins "per his history".  Considering the Court's holding in Shade, the Board concludes that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the newly reopened claim for service connection for a skin disorder must be remanded for further development.


ORDER

New and material evidence having been received, the claim for service connection for a right wrist disorder is reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a skin disorder is reopened; to this extent only the appeal is granted.


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claims of entitlement to service connection for a right wrist disorder and a skin disorder.  

With regard to the right wrist disorder, the Board notes that the record reflects that the Veteran reported he broke his right wrist years after service.  On the VA examination in 2012 he reported that he broke his wrist 20 years prior, and that based on an x-ray the doctor at that time reportedly told him he had broken it before.  It was also noted that the Veteran had "recent x-rays from Dr. Polick".  Further, in 2015 he testified that when he broke his wrist after service he was treated by a private physician (apparently a Dr. Zarr) in Baytown, Texas and was told that an x-ray showed he had an old fracture of the wrist.  It also appears based on the Veteran's testimony that there may have been a workman's compensation claim resulting from this right wrist injury after service.  Thus, the Veteran should be asked to provide identifying information regarding any treatment he received related to his reported right wrist injury after service, so that an attempt to obtain any such records may be made.  If medical evidence is obtained showing that the Veteran had an injury prior to the post-service right wrist injury he has reported happened in approximately 1992, then an appropriate VA examination and opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for a skin disorder, the Board finds that based on the record, to include the letter from Dr. Shaffer and the Veteran's testimony and statements, the "low threshold" necessary to trigger VA's duty assist has been satisfied and an appropriate VA examination and opinion should be provided regarding the probable etiology of any current skin disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any medical treatment he received for a broken right wrist, which reportedly occurred in approximately 1992.  This should specifically include any information regarding a Dr. Zarr of Baytown, Texas, any records associated with any related worker's compensation claim, and any information regarding a Dr. Polick.  With any assistance needed from the Veteran, attempt to obtain records from any named treatment sources, and associate any such records with the record.  Negative replies should be requested. 

2. If, and only if, medical evidence is obtained showing that the Veteran had a right wrist injury prior to the post-service right wrist injury he has reported happened in approximately 1992, then schedule him for an appropriate VA examination to address the probable etiology of any current right wrist disability, to specifically include DJD.  The examiner must review the claims folder and note that such review has occurred. 

a. The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current right wrist disability may be related to service, to include the Veteran's report of injuring his right hand on a large sander in service.  The examiner should be advised that the Veteran is competent to report that he injured his right hand in service and to report any related symptoms.  

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

3. Schedule the Veteran for an appropriate VA examination to address the probable etiology of any skin disability.  The examiner must review the claims folder and note that such review has occurred. 

a. The examiner should be asked to identify the Veteran's current skin condition, and any skin condition during the appeal period.  

b. The examiner should then provide an opinion as to whether any of the Veteran's identified skin conditions are at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to active service or exposure to herbicides therein.   The examiner should also provide commentary regarding the reports of diagnoses of chloracne in the past (2013 VA records), and Dr. Shaffer's 2010 statements that the Veteran's acne scars could have been due to chloracne.  

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

If the requested opinions cannot be provided without an examination, then such examination should be scheduled for the Veteran and the examiner should be asked to render the requested medical opinion(s) noted above.


4. After the above development is completed and any other development that may be warranted, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


